[ghf1aba4ob40000001.jpg]Exhibit 10.3

 

 

 

Revised October 30,
2018                                                                            
PERSONAL AND CONFIDENTIAL

 

Mr. Robert Lisicki

100 Danforth Avenue, Unit 239

Dobbs Ferry, NY 10522

 

Dear Rob,

 

Arena Pharmaceuticals, Inc. (“Arena” or “Company”) is very pleased to offer you
the position of Executive Vice President and Chief Commercial Officer (CCO)
reporting to Amit Munshi, CEO.  The position is based in Boston.  The position
also requires up to 70% travel, including travel to the Company’s headquarters
in San Diego.

 

Compensation

Your annualized base salary will be $410,000.00 payable at the semi-monthly rate
of $17,083.33 in accordance with Arena's normal payroll policies and
procedures.  This is an exempt position, which means you are paid on a salary
basis for the job you perform, not by the hour, and that you are not eligible
for overtime.  

 

You will be eligible to participate in an Arena Bonus Plan in 2019, with a bonus
target potential of 50% of your annualized base salary. Such a bonus would be
contingent upon the successful achievement of individual and corporate
objectives and subject to approval by the Board of Directors. Such bonus, if
any, will be prorated based on the number of months worked in the plan year, and
you must be employed with Arena on the bonus payment date to be eligible to earn
the bonus. Your salary and any bonus will be subject to customary federal, state
and local withholdings.   

 

We will recommend to the Compensation Committee of the Board of Directors, or
other authorized committee, that you be granted a stock option of 175,000 shares
with a grant date of your date of hire, subject to approval by the Board of
Directors and the terms of the Company’s Equity Incentive Plan. Such Option
Grant shall vest on the following schedule: 25% upon the one-year anniversary,
then 1/48 vesting monthly thereafter over the remaining 36 months.  Your
entitlement to any stock options that may be approved is conditioned upon your
signing of our standard form of stock option agreement and subject to its terms
and the terms of our 2017 Equity Incentive Plan under which the option(s) was
granted.  

 

Arena will pay you a one-time bonus of up to $110,000 gross, subject to bonus
tax rates, for the repayment of the relocation assistance you are required to
repay to your current employer.  The payment and the amount paid will be
conditioned on your providing written documentation certifying the amount
required to be repaid, which, upon certification, will be paid within 30
calendar days. This one-time bonus will be fully repayable by you to Arena if
you voluntarily terminate your employment or you are involuntarily terminated
for cause (as defined in the Company’s Severance Benefits Plan) within
twenty-four (24) months of your employment start date and the 24-month repayment
period assumes continuous, full-time employment throughout that period. The
amounts repayable to the Company are due on or prior to your date of
termination.

 

Your position is located in the Boston area.  As such, you will be eligible for
relocation benefits under Arena’s Relocation Policy, which you will be required
to sign as a condition of receiving benefits. The expectation is that you will
relocate from your current location in New York to the Boston area no later than
March 31, 2019.  Upon commencement of your employment and execution of the
Relocation Policy, you will be eligible for relocation benefits of up to $60,000
gross (subject to standard taxes and withholdings) per year for up to two years,
for a total of relocation benefit of $120,000 gross. The relocation benefits may
be used for house-hunting trips (up to 2), movement of household goods from your
current residence in New York, shipping of one vehicle, final move travel to
your new residence, temporary or leased housing, and lease-break costs. The
relocation benefits you receive are fully repayable by you to Arena if you
voluntarily terminate your employment or you are involuntarily terminated for
cause (as defined in the company’s Severance Benefits Plan) within twenty-four
(24) months of your employment start date and the 24-month repayment period
assumes continuous, full-time employment throughout that period.  The amounts
repayable to the Company are due on or prior to your date of termination.  

 

By signing this offer letter, you acknowledge your agreement to the repayment
requirements for both the one-time bonus and the relocation benefits.

 

Employee Benefits

                                                                                                                                                                                                    
/s/ RL

     Initials

--------------------------------------------------------------------------------

Robert Lisicki

Page 2

You are eligible to accrue a maximum of 120 hours of paid vacation per calendar
year, accruing from a zero balance on your hire date and capped as set forth in
the Arena employee handbook. You are also eligible to take a maximum of 48 hours
of sick leave per calendar year. In addition, Arena currently offers a holiday
schedule which includes a week off in Summer, and Winter between Christmas and
New Years’ Day.

 

You will be eligible to participate in Arena’s health insurance, 401(k) and
other benefit plans according to the terms and conditions of those plans. These
coverages are effective as of your hire date. A brochure outlining these
benefits is available upon request.  Arena reserves the right to change the
terms or cancel its compensation, time off and benefits programs at any time.

 

Employment Relationship

Your employment will be “at-will.” This means that you or Arena may terminate
the employment relationship at any time, for any reason or no reason, with or
without cause and with or without prior notice. This “at will” status may not be
changed except by written agreement signed by both you and the Chief Executive
Officer of Arena.

 

Employment Contingency

This offer of employment and your employment by Arena are contingent upon:

 

•

Successful completion of a background and reference checks prior to your date of
hire

 

•

Submitting proof of your identity and work authorization within three days of
your date of hire, in conformance with I-9 requirements

 

•

Execution of Arena’s Employee Proprietary Information and Inventions Agreement
upon date of hire

 

•

Certification of receipt and understanding of Arena’s Code of Business Conduct
and Ethics, and Insider Trading Policy upon date of hire

 

By signing this offer letter, you represent that your employment with Arena will
not conflict with or violate any agreement or understanding with your former
employer or other person or entity.

 

Arena Policies and Procedures

You will be required to abide by and agree to all Arena policies and procedures,
including but not limited to those set forth in the Arena employee handbook and
accompanying policies. Upon hire, you will be provided the handbook for review
and an acknowledgement of receipt of the same for signature. This letter sets
forth the complete offer we are extending to you and supersedes and replaces any
prior inconsistent statements or discussions.  It may be changed only by a
subsequent written agreement.

 

Rob, we are enthusiastic about the prospects of your joining the Arena team and
look forward to a mutually rewarding professional relationship. This offer shall
remain effective until 5:00 p.m. PT on Wednesday, October 31, 2018 and is
contingent upon a date of hire that is on or before November 26, 2018.  If the
terms of this offer are acceptable to you, please sign in the space provided
below and initial each page indicating your agreement to the provisions of this
offer of employment.  

 

If you have any questions regarding the details of this offer, please contact me
at 858-210-4550.  

 

Sincerely,  

 

/s/ Suzanne Zoumaras

 

Suzanne Zoumaras

Executive Vice President & Chief Human Resources Officer

 

 

Acceptance

I have read the terms of this offer of employment by signing below accept and
agree to them.

 

/s/ Robert Lisicki                                                    10/31/18

Robert Lisicki                                             Date  

 

 

ENCLOSURES:

Employee Proprietary Information and Inventions Agreement

Code of Business Conduct and Ethics

/s/ RL

Initials

--------------------------------------------------------------------------------

Robert Lisicki

Page 2

Insider Trading Policy

Relocation Policy

/s/ RL

Initials